Citation Nr: 9920668	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
October 1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that in a Memorandum dated in January 1999, 
AMVETS withdrew as the veteran's accredited representative.  

REMAND

In that connection, the veteran contends, in essence, that 
the symptoms associated with his PTSD are more disabling than 
currently evaluated.  The Board notes that the veteran's most 
recent examinations are dated in 1994 and 1995.  When 
examined by VA in August 1994, the veteran related that he 
continued to display anger outbursts, that he had difficulty 
sleeping and nightmares, that he had restricted range of 
emotion, avoidance, and that his concentration was low.  It 
was noted that the veteran was unemployed.  The physical 
examination revealed, in pertinent part, that the veteran was 
alert and oriented in all three spheres, that he exhibited a 
neutral mood and full affect, that he denied any psychotic or 
depressive symptoms, and that his insight and judgment were 
good.  The report of a private examination dated in September 
1995 provides that the veteran expressed having little 
concern for himself, that he was anhedonic and anergic, and 
that he frequently thought of suicide (but denied any ongoing 
plan or intent).  A physical examination revealed, in 
pertinent part, that the veteran's affect was variable, that 
he was anxious, and that he was mildly depressed.  The 
examiner indicated that the interview and a personality test 
suggested that the veteran experienced considerable anxiety 
and to a lesser degree depression associated with marked 
self-doubt.  The examiner indicated that the veteran's 
defenses against dysphoria seemed to include obsessive 
rumination, withdrawal, denial, projection, and 
"splitting," which were punctuated by periods of impulsive 
acting out behavior.  It was noted that the veteran exhibited 
borderline personality disorder traits and that the veteran 
was employed part time.  The diagnoses were Axis I-chronic 
PTSD, mild recurrent major depressive disorder; Axis II-rule 
out personality disorder with borderline and paranoid 
features.  A Global Assessment of Functioning score of 48 was 
assigned.  Subsequent VA outpatient treatment records dated 
in September 1995 reflect that the veteran continued to 
receive treatment for PTSD and that he was prescribed Zoloft.  
These records also reflect a GAF score of 60.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on 
the foregoing, the Board is of the view that a VA 
contemporaneous examination would be helpful in an equitable 
disposition of this matter.  

The Board notes that in a correspondence dated in February 
1996, the RO requested the veteran to provide the address of 
a Veterans Center, located in Moline Illinois.  It appears 
that the veteran had received treatment at such a center.  
While these documents may be pertinent to the veteran's 
claim, the Board notes that the veteran has not responded to 
the RO's request.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  

2.  The RO should also arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  Any indicated tests or 
studies should be conducted.  The 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability, to include whether it renders 
the veteran unemployable.  To the extent 
possible, the manifestations of the 
veteran's service-connected psychiatric 
disability should be distinguished from 
those of any other disorder present.  The 
current GAF must be indicated.  If the 
psychiatric diagnosis changes, the 
examiner should also indicate whether the 
change in diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  The rationale for 
all conclusions drawn and opinions 
expressed should be provided. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
undertake any other indicated development 
and readjudicate the issue on appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










